FILED
AUGZszms

Clerk. U.S. District & Bankruptcy

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

LJUBICA RAJKOVIC, ) Courts for the District of Columbia
)
Plaintiff, )
3 Case: 1 :15-cv—O1407
V' ) Assigned To : Unassigned
A ' . -
FOREIGN & COMMONWEALTH OFFICE, ) DZZEertEﬁeprgl CW”
) . .
Defendant. )
MEMORANDUM OPINION

This matter is before the Court on plaintiff 5 application to proceed in forma pauperis and

her pro se civil complaint. The application will be granted, and the complaint will be dismissed.

Plaintiff purports to bring a claim under the Freedom of Information Act (“FOIA”), see 5
U.S.C. § 552, against the Foreign and Commonwealth Ofﬁce, a component of the government of
the United Kingdom. “NO cause of action lies under FOIA against a foreign government
[because] FOIA applies only to agencies of the executive branch of the United States

government.” Moore v. United Kingdom, 384 F.3d 1079, 1089 (9th Cir. 2004) (footnote and

citations omitted). The complaint therefore will be dismissed. An Order is issued separately.

DATE: (“38 Us,

 

istrict Judge